Citation Nr: 1826429	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-31 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence was received with respect to the claim for service connection for a left ankle disability, to include as secondary to the Veteran's service-connected pes planus. 

2. Entitlement to service connection for a left ankle disability, to include as secondary to the Veteran's service-connected pes planus.  

3. Whether new and material evidence was received with respect to the claim for service connection for a right ankle disability, to include as secondary to the Veteran's service-connected pes planus. 

4. Entitlement to service connection for a right ankle disability, to include as secondary to the Veteran's service-connected pes planus.  

5. Entitlement to service connection for a lower back disability. 

6. Entitlement to service connection for hypertension. 

7. Entitlement to service connection for a right knee disability. 

8. Entitlement to service connection for a left knee disability. 

9. Entitlement to service connection for an acquired psychiatric disability, to include a mood disorder, as due to pes planus.  

10. Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to service-connected disabilities. 

11. Entitlement to an increased initial rating for pes planus. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1990 to January 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2011 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  


The issue of right and left knee disability is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2006 rating decision, the RO denied the claim for service connection for left ankle disability. The Veteran did not appeal, and no new and material evidence was received within a year of the rating decision's issuance. 

2. Additional evidence received since the January 2006 decision is new and related to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability. 

3. In a January 2006 rating decision, the RO denied the claim for service connection for right ankle disability. The Veteran did not appeal, and no new and material evidence was received within a year of the rating decision's issuance. 

4. Additional evidence received since the January 2006 decision is new and related to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disability. 

5. The competent and probative evidence does not show that the Veteran's current left ankle disability is a result of his service, or caused or aggravated by service-connected disabilities. 

6. The competent and probative evidence weighs against a finding of a current right ankle and lower back disabilities, to include functional impairment.

7. The competent and probative evidence does not show that the Veteran's hypertension is a result of his service, or caused or aggravated by service-connected disabilities. 

8. The competent and probative evidence shows that the Veteran's acquired psychiatric disorder, to include a mood disorder, is due to his service-connected disability. 

9. The competent and probative evidence shows that the Veteran's OSA is proximately due to his mood disorder. 

10. The competent and probative evidence shows that the Veteran's pes planus manifested in moderate symptoms with pain on manipulation and use of feet prior to July 31, 2013.  

11. The competent and probative evidence shows that the Veteran's pes planus manifested in extreme tenderness of plantar surfaces from July 31, 2013 to January 15, 2014.

12. The competent and probative evidence shows that the Veteran's pes planus manifested in moderate symptoms with pain on manipulation and use of feet from January 15, 2014 onward.  


CONCLUSIONS OF LAW

1. The January 2006 rating decision that denied service connection for left and right ankle disabilities is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§3.156(b), 20.1103 (2017). 

2. The evidence received since the January 2006 rating decision is new and material, and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for right and left ankle disabilities have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310. 

4. The criteria for service connection for a lower back disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310. 

5. The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310. 

6. The criteria for service connection for an acquired psychiatric disability, to include a mood disorder, have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310.

7. The criteria for service connection for obstructive sleep apnea have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310(a).

8. The criteria for an initial rating in excess of 10 percent for bilateral pes planus prior to July 31, 2013, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

9. The criteria for a rating of 30 percent, but no higher, from July 31, 2013 to January 15, 2014, and 10 percent thereafter, have been met for bilateral pes planus. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his attorney have not alleged any deficiencies in VA's duties to notify and assist. It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal. 

Legal Analysis and Criteria

New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also, Wakeford v. Brown, 8 Vet. App. 239, 239-40 (1995). 
New evidence is that which was not previously submitted to agency decision makers. Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending. 38 C.F.R. § 3.156(b). 

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

The RO denied service connection for right and left ankle disabilities in a January 2006 rating decision. The RO found that while there were records of treatment for a left ankle disability in 2003, there was no evidence of treatment or diagnosis of either the left or right ankle while in service. The RO also noted that the Veteran did not have any medical records regarding treatment for his right ankle.  The evidence at the time of the January 2006 RO denial included service medical records, and private medical records from March 2003, and November 2004. The Veteran submitted a notice of disagreement, but his substantive appeal limited the appellate issue to only the pes planus and not the ankles. No new and material evidence was received within one year of the rating decision. 38 C.F.R. § 3.156(b). Therefore, the decision became final. 38 U.S.C. § 7105. 

Since the last final denial, the Veteran underwent a VA examination in September 2013. This evidence is new and material to the Veteran's claim as it addresses the relationship between his bilateral ankle disabilities and service. As such, the claim is reopened. 


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury. Allen v. Brown, 
7 Vet. App. 43, 448-49 (1995). 

If cardiovascular-renal disease, to include hypertension, or other organic disease of the nervous system manifest to a degree of 10 percent within one year of separation from active service, these diseases are presumed to have been incurred during active service, even though there is no evidence of them during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

Left Ankle

The Veteran has a current disability for his left ankle - degenerative joint disease. See 9/11/2014, CAPRI, at p. 131. 

The Veteran contends that his ankle disability is secondary to his service-connected pes planus. The Veteran is competent to report his symptoms. Jandreau, 492 F.3d at 1372.  

Regarding the lay statements as to symptomatology, the Board notes that continuity of symptoms alone can only satisfy the nexus requirement if the claimed disability is a chronic disability under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013). Arthritis (degenerative joint disease) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. §3.309(b) is applicable to the Veteran's claim for service connection for an ankle disability. However, the record is absent of any competent and probative evidence showing that the Veteran's left ankle disability began within one year after service, or that he has had continuous symptoms. Rather, the evidence indicates that the Veteran's ankle pain did not begin until approximately 2008 - well more than a year after he exited service in 1993. See 9/11/2014, CAPRI, 
at 131. Therefore, nexus evidence is required to establish service connection in this case. In this regard, as a layperson, the Veteran lacks the medical expertise to diagnose such symptoms or to attribute his current diagnosis of degenerative disease as secondary to his pes planus. As such, the issues of diagnosis and etiology are within the province of medical professionals. In this case, the competent and probative medical evidence weighs against a link between the current diagnosis and the Veteran's service, as discussed below. 

The Veteran underwent a VA examination in September 2013. The examiner found that he had degenerative joint disease in his left ankle. Id. However, the examiner concluded that it was less likely than not that his degenerative joint disease was secondary to his service-connected pes planus as the current exam's x-rays did not show pes planus. Id. at 135. Additionally, the examiner reported that he had very well defined arches on both feet. Id. 

The Board finds this examination to be highly probative as the examiner reviewed the Veteran's claims file, his service treatment records, private medical records, and conducted an in-person examination. Moreover, it was accompanied by a clear rationale. For these reasons, it is considered highly probative and given considerable weight. 

The Board acknowledges the Veteran's belief that his left ankle disability is related to his service-connected disability. The Board finds that Veteran lacks competence to make this determination.  In any case, the highly probative medical examiner's opinion from the September 2013 VA examination stated his left ankle disability was less likely than not related to his pes planus as there was no evidence of pes planus. This competent medical evidence weighs heavily against the claim.  Additionally, there is no probative medical evidence that shows that the Veteran's ankle disability began within one year of exiting service - January 1993. Therefore, the Board finds that the preponderance of the probative evidence weighs against the Veteran's statement regarding the etiology of his left ankle disability, to include the competent medical evidence provided by the September 2013 
VA examiner.

Therefore, the preponderance of the evidence is against a finding that the Veteran has a left ankle disability that is related to service. As such, reasonable doubt does not arise, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Right Ankle

The Board finds that the evidence weighs against the finding of a current disability in the Veteran's right ankle. 

While the Veteran reports pain in his right ankle, his medical records are absent for any diagnosis of a right ankle disability. Moreover, at the September 2013 
VA examination, x-rays were performed. They showed a normal right ankle. See 9/11/2014, CAPRI, at 131. The examiner noted that he did not have additional limitation in range of motion of the ankle following repetitive-use testing, nor did he have any functional loss and/or functional impairment. Id. at 133. 

The Board finds this examination to be highly probative as the examiner reviewed the Veteran's claims file, his service treatment records, private medical records, and conducted an in-person examination. Moreover, it was accompanied by a clear rationale. For these reasons, it is considered highly probative and given considerable weight. 

In the absence of proof of present disability, there can be no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 318, 321 (2007). 

The Board also notes the Court of Appeals for the Federal Circuit recently found that pain alone can constitute a "disability" under § 1110, because pain can cause functional impairment. Saunders v. Wilkie, 2017-1466, 2018 U.S. App. LEXIS 8467, at * 21 (Fed. Cir. Apr. 3, 2018). However, even in light of Saunders, the Veteran still does not have a present disability for his right ankle as he does not have a diagnosis, and the examiner noted that his pain did not result in any functional loss or functional impairment. Based on such evidence, the Board finds that this case is distinguished from Saunders.

Therefore, the preponderance of the evidence is against a finding that the Veteran has a right ankle disability that is related to service. As such, reasonable doubt does not arise, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Lower Back Disability

The Board finds that the evidence weighs against the finding of a current lower back disability. 


At the September 2013 VA examination, x-rays were performed. They showed a normal lower back. See 9/11/2014, CAPRI, at 131. The examiner noted that he did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing, nor did he have any functional loss and/or functional impairment. Id. at 130. He did not have radiculopathy, neurologic abnormalities, intervertebral disc syndrome, arthritis, or any other significant test findings. Id.at 141, 143. There was no back condition that impacted his ability to work, and there were no objective findings for a back disability. Id. at 143.

The Board finds this examination to be highly probative as the examiner reviewed the Veteran's claims file, his service treatment records, private medical records, and conducted an in-person examination. Moreover, it was accompanied by a clear rationale. For these reasons, it is considered highly probative and given considerable weight. 

While the Veteran reported pain in his back, his medical records are absent for any diagnosis of a current back disability. X-rays were performed in September 2013. See 9/11/2014, CAPRI, at 261. There, it was noted that his lumbar spine as well as his thoracic spine images were both normal, and showed no abnormalities. 
Id. at 261, 262.  The Veteran's medical records report a lower back strain after a car accident in October 2004 - after the Veteran had exited service. See 11/04/2005, Medical Treatment Record - Non-Government Facility - LBP, at 2. However, the physician indicated at discharge that his musculature strain of lumbo-sacral spine had resolved by November 24, 2004. Id. at p. 5. 

In the absence of proof of present disability, there can be no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 318, 321 (2007). 

The Board also notes the application of Court of Appeals for the Federal Circuit recently found that pain alone can constitute a "disability" under § 1110, because pain can cause functional impairment. Saunders v. Wilkie, 2017-1466, 2018 U.S. App. LEXIS 8467, at * 21 (Fed. Cir. Apr. 3, 2018). However, even in light of Saunders, the Veteran still does not have a present disability for his back as he does not have a diagnosis and the VA examiner noted that his pain did not result in any functional loss or functional impairment. As above, based on such evidence, the Board finds that this case is distinguished from Saunders.

Therefore, the preponderance of the evidence is against a finding that the Veteran has a back disability that is related to service. As such, reasonable doubt does not arise, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Hypertension

The Veteran has a current diagnosis of hypertension. See 9/11/2014, CAPRI, at 128. 

He contends that his hypertension is secondary to his service-connected disability of pes planus. 

The Veteran underwent a VA examination in September 2013. The examiner noted that he takes continuous medication for his hypertension. Id. at p. 129. However, the examiner concluded that it was less likely than not that hypertension was secondary to his flat feet. Id. at p. 135. The examiner supported this conclusion by explaining that medical literature does not support a relationship between pes planus and hypertension, nor do medical textbooks. Id. 

The Board finds this examination to be highly probative as the examiner reviewed the Veteran's claims file, his service treatment records, private medical records, and conducted an in-person examination. Moreover, it was accompanied by a clear rationale. For these reasons, it is considered highly probative and given considerable weight. 

The Board acknowledges the Veteran's belief that his hypertension is related to his service-connected disability. However, the Veteran lacks the training or experience needed to relate his cardiovascular disability to his service-connected feet. Indeed, the highly probative medical examiner's opinion from the September 2013 
VA examination stated his hypertension was less likely than not related to his pes planus as medical literature and textbooks do not support such a relationship, in addition to no evidence of pes planus being present. Additionally, there is no probative medical evidence that shows that the Veteran's hypertension began within one year of exiting service - January 1993. Therefore, the Board finds that the evidence weighs against the Veteran's statement regarding the etiology of his hypertension, to include the competent medical evidence provided by the 2013 
VA examiner.

Therefore, the preponderance of the evidence is against a finding that the Veteran's hypertension is related to his service-connected disability or is otherwise related to service. As such, reasonable doubt does not arise, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Mood Disorder

The Veteran contends that his mood disorder is secondary to his service-connected disability of bilateral pes planus. 

The Veteran has a current acquired psychiatric disorder- a mood disorder. See 9/22/2014, VA Examination, at p. 1, 6. 

The Veteran underwent a mental health assessment in July 2014. It was reported that he had occupational and social impairment with deficiencies in most areas, such as work, school, judgment, thinking and/or mood. Id. at p. 3. For symptoms, he had depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbance of motivation and mood, difficulty in establishing and maintaining effective relationships, persistent delusions or hallucinations. Id. at p. 6. The examiner opined that the Veteran's service-connected pes planus caused and aggravates his mood disorder. See 5/15/2015, Correspondence, at p. 12, 13. The examiner stated that medical literature supports a connection between medical and psychiatric difficulty and problems. Id. at p. 12. 

The Board finds this examination to be highly probative as the examiner reviewed the Veteran's claims file, his medical records, and conducted an in-person examination. Moreover, it was accompanied by a clear rationale, detailed, and supported by medical literature. For these reasons, it is considered highly probative and given considerable weight. 

Therefore, the Board finds that the probative evidence supports finding that the Veteran's mood disorder is secondary to his pes planus. The July 2014 positive medical opinion provided a detailed rationale, supported by medical evidence as to why the mood disorder was caused by or aggravated by the Veteran's pes planus. There is no negative medical evidence regarding the Veteran's mood disorder and its relationship with his pes planus. Accordingly, service connection is granted for a mood disorder on a secondary basis. 

OSA

The Veteran has a current diagnosis of moderate OSA. See 9/11/2014, CAPRI, 
at 169. 

The records show a positive nexus opinion from April 2015 that addresses the Veteran's OSA and its relationship between his mood disorder and pes planus. The physician reviewed the Veteran's claims file, and he opined that it was as least as likely as not that the Veteran's mood disorder "aided in the development of and permanently aggravates his OSA." See 5/15/2015, Correspondence - OSA, at 54. The physician stated that recent studies suggest a link between OSA and mood disorders, which suggest co-morbidity between the conditions. Id. The physician also explained that, as the Veteran's OSA did not start until many years after service, that the mood disordered aided in the development of and permanently aggravated his OSA. Id. 

The Board finds this examination to be probative as the examiner thoroughly reviewed the Veteran's claims file. Moreover, it was accompanied by a clear rationale, detailed, and supported by medical literature. For these reasons, it is considered probative and given considerable weight. 

Therefore, the Board finds that the probative evidence supports finding that the Veteran's OSA is secondary to his now service-connected mood disorder. The April 2015 positive medical opinion provided a detailed rationale, supported by medical evidence as to why the OSA was caused by or aggravated by the Veteran's mood disorder. Additionally, there is no negative medical evidence regarding the Veteran's OSA and its relationship with his service-connected disabilities. Accordingly, service connection is granted for OSA on a secondary basis. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentages are based on the average impairment of earning capacity as a result of service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

Pes Planus 

The Veteran's bilateral foot disability is assigned a 10 percent rating under Diagnostic Code 5276. 

Diagnostic Code 5276 provides a noncompensable (0 percent) evaluation for pes planus (flatfoot) that is mild, with symptoms relieved by built up shoe or arch; a 10 percent rating is assigned for either bilateral or unilateral pes planus where symptoms are moderate; with weight bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of feet. Where pes planus is severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is assigned for unilateral and a 30 percent rating is assigned for bilateral pes planus. For pes planus that is pronounced; with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, a 30 percent rating is assigned for unilateral and a 50 percent rating is assigned for bilateral pes planus. 38 C.F.R. § 4.71a. 

Prior to July 31, 2013

After reviewing the competent and probative evidence, the Board finds that an initial rating in excess of 10 percent is not warranted prior to July 31, 2013.

The Veteran underwent a VA examination in October 2010 VA. It was recorded that he had tenderness with palpation, pain with range of motion; and no corns, calluses, edema, instability, and no abnormal weight-bearing. See 10/28/2010, 
VA Examination, at 2. He had similar results in a December 2011 VA examination. The examiner found bilateral pain on use and manipulation of feet, but no swelling, calluses, extreme tenderness of plantar surface, and that his symptoms were not relieved with arch support. See 12/16/2011, VA Examination, at 3. Additionally, there was decreased longitudinal arch height on weight bearing, but there was no objective evidence of marked deformity, no marked pronation, the weight bearing line did not fall over or medial to the great toe, and there was no lower extremity other than pes planus. Id. at 4. The examiner also found no inward bowing of the Achilles, no marked inward displacement and severe spams of Achilles on manipulation. Id. at 5. The examiner also noted that there was no pes planus on 
x-rays, and that the Veteran's arthritis was consistent with gout. Id. at 6. 

The Board finds that a rating in excess of 10 percent prior to July 31, 2013, is not warranted. His pes planus symptoms most nearly approximate the criteria for a 
10 percent rating. He had pain on manipulation and use of feet, but he did not have swelling, calluses, or objective evidence of a marked deformity such as pronation or abduction. He did not have inward bowing of the Achilles, and the examiner noted his arthritis symptoms were consistent with gout. The Board finds that the above VA examination report weigh against a higher rating for this period. However, as explained next, the Board finds a higher staged rating is warranted.

July 31, 2013 to January 15, 2014

After reviewing the competent and probative evidence, the Board finds that a rating of 30 percent is warranted from July 31, 2013 to January 15, 2014. 

In a July 2013 VA Examination, the examiner found bilateral pain on use and manipulation of feet, with swelling, calluses, and extreme tenderness of plantar surface, and that his symptoms were not relieved with arch support. See 7/31/2014, VA Examination, at p. 2. Additionally, there was decreased longitudinal arch height on weight bearing, but there was no objective evidence of marked deformity, no marked pronation, the weight bearing line fell over or medial to the great toe, and there was no lower extremity disability other than pes planus. Id. The examiner also found no inward bowing of the Achilles, no marked inward displacement and/or severe spams of Achilles on manipulation. Id. 

The Board finds that resolving reasonable doubt in favor of the Veteran, a 
30 percent rating is warranted from July 31, 2013, to January 15, 2014. In his July examination, it was reported that his pes planus was severe; as there was pain on manipulation and accentuated on use, as well as swelling on use, and characteristic callosities. However, a rating in excess of 30 percent is not warranted as there was no indicated of marked pronation, marked inward displacement and/or severe spasm of the tendo Achillis of manipulation for both feet. 

January 15, 2014 onward

After reviewing the competent and probative evidence, the Board finds that a rating in excess of 10 percent is not warranted from January 15, 2014, onwards. 

The Veteran underwent a VA examination in January 2014 for his pes planus. See 1/15/2014, C&P Examination at 2. The examiner found bilateral pain on use and manipulation of feet, but no swelling, calluses, extreme tenderness of plantar surface, and that his symptoms were relieved with arch support. Id. at 2. Additionally, there was decreased longitudinal arch height on weight bearing, but there was no objective evidence of marked deformity, no marked pronation, the weight bearing line did not fall over or medial to the great toe, and there was no lower extremity disability other than pes planus. Id. The examiner also found no inward bowing of the Achilles, no marked inward displacement and/or severe spams of Achilles on manipulation. Id. 

Therefore, the Board finds that a rating in excess of 10 percent from January 15, 2014, onward is not warranted. From January 15, 2014, the Veteran's pes planus symptoms most nearly approximate the criteria for a 10 percent rating. He had pain on manipulation and use of feet, but he did not have swelling, calluses, or objective evidence of a marked deformity such as pronation or abduction. Additionally, his symptoms were relieved with arch support. 

ORDER

New and material evidence having been received, the petition to reopen the claim for a left ankle disability is granted. 

Service connection for a left ankle disability is denied.  

New and material evidence having been received, the petition to reopen the claim for a right ankle disability is granted. 

Service connection for a right ankle disability is denied.  

Service connection for a lower back disability is denied.

Service connection for hypertension is denied. 

Service connection for acquired psychiatric disorder, to include a mood disorder, is granted. 

Service connection for obstructive sleep apnea, secondary to mood disorder, is granted. 

An initial rating in excess of 10 percent prior to July 31, 2013 for bilateral pes planus is denied. 

A rating of 30 percent, but no higher, from July 31, 2013 to January 15, 2014 is granted for bilateral pes planus. 

A rating in excess of 10 percent from January 15, 2014 onward for bilateral pes planus is denied.  


REMAND

The Veteran underwent a VA examination in September 2013. It was noted that he did not have a right knee disability, and that his left knee had a chronic knee strain that was related to an injury from 2011. See 9/11/2014, CAPRI, at p. 144. 

However, more recent medical records indicate that the Veteran has a diagnosis of bilateral bursitis in his knees. See 9/12/2014, CAPRI, at p. 1. Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral knee disability. Additionally, any outstanding treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify and furnish appropriate authorization for the release of any private medical treatment records. Alternately, inform the Veteran that he may submit any relevant records to VA. 

Additionally, obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.  

2. After associating any records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disabilities. The examiner should review the claims file to become familiar with the pertinent medical history of the Veteran. 

The examiner is to address the following:

a) Is the Veteran's bilateral knee disability, as least as likely as not (50 percent or greater) related to an event, disease, or injury in service? 

i) If the answer to question a) above is no, then, is it at least as likely as not (50 percent or greater) that his bilateral knee disability is either 1) proximately due to or 2) aggravated by the Veteran's service-connected disabilities (i.e., pes planus)?

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability. 

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation. 

The examiner is to provide a comprehensive medical rationale for any opinion offered. In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence. Rather, the examiner should consider the extent to which there is a medical nexus. If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. 

3. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


